UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended June 30, 2007 000-32745 Commission File Number SHEARSON FINANCIAL NETWORK, INC. (Exact name of Registrant as Specified in its Charter) Nevada 88-0471353 (State or Other Jurisdiction of Incorporation or Organization) ( I.R.S. Employer Identification Number) 2470 St. Rose Parkway, Suite 314 Henderson, Nevada 89052 (Address of Principal Executive Offices including Zip Code) (702) 547-7300 (Registrant's Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date 765,942,337 shares of Common Stock outstanding as of June 30, 2007 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form l0-QSB, or any amendment to this Form 10-QSB Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Yeso Nox Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso
